NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                MUKHTAR IBRAHIM AHMED, Appellant.

                             No. 1 CA-CR 17-0614
                               FILED 4-5-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2017-105906-001 SE
                The Honorable Michael J. Herrod, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Andrew Charles Marcy
Counsel for Appellant
                             STATE v. AHMED
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge David D. Weinzweig joined.


C R U Z, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Mukhtar
Ibrahim Ahmed has advised this Court that counsel found no arguable
questions of law and asks us to search the record for fundamental error.
Ahmed was convicted, following a bench trial, of possession or use of
marijuana, a non-dangerous, non-repetitive Class 1 misdemeanor. Ahmed
was given an opportunity to file a supplemental brief in propria persona, but
he has not done so. After reviewing the record, we affirm Ahmed’s
conviction and sentence.

               FACTUAL AND PROCEDURAL HISTORY

¶2             In February 2017, Officers Cruse and Templeton performed a
traffic stop of Ahmed on the suspicion that Ahmed was driving under the
influence. As the officers approached the vehicle, they noticed a strong
smell of marijuana. When asked about the odor, Ahmed did not act
surprised, and he later said the marijuana belonged to his cousin who had
left it in the vehicle. Officer Cruse asked Ahmed if he had a medical
marijuana card, and Ahmed said no. Office Cruse then arrested Ahmed for
driving under the influence and the officers performed an inventory search
of the vehicle. Officer Templeton found a usable amount of a green
substance he believed was marijuana in the glove box of the vehicle.
Testing later revealed the substance was marijuana.

¶3           The State charged Ahmed with one count of possession or use
of marijuana, a Class 6 felony. It later designated the offense as a Class 1
misdemeanor.

¶4            After a bench trial, the superior court suspended imposition
of sentence and placed Ahmed on unsupervised probation for one year.
Ahmed sought acquittal pursuant to Arizona Rule of Criminal Procedure
20, but the court denied the motion. Ahmed timely appealed, and we have




                                      2
                             STATE v. AHMED
                            Decision of the Court

jurisdiction pursuant to Arizona Revised Statutes sections 12-120.21(A)(1),
13-4031, and -4033(A)(1).

                                DISCUSSION

¶5             We review Ahmed’s conviction and sentence for fundamental
error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011). Counsel for
Ahmed has advised this Court that after a diligent search of the entire
record, counsel has found no arguable question of law. We have read and
considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. All the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So
far as the record reveals, counsel represented Ahmed at all stages of the
proceedings, and the sentence imposed was within the statutory guidelines.
We decline to order briefing and affirm Ahmed’s conviction and sentence.

¶6            Upon the filing of this decision, defense counsel shall inform
Ahmed of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Ahmed shall have
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶7            For the foregoing reasons, we affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         3